DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 05/28/2021, claim was amended and claims 4-8 were newly added. Therefore, claims 1-8 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peck (US 2009/0191931) in view of Yamagishi (US 7,112,132) and Verfaillie et al (US 10,974,140).
Regarding claim 1: Peck discloses an online crane game apparatus (paragraph [0007], present disclosure is directed generally to skill crane games having display devices and other interactive features to enhance the game-playing experience) for remotely enjoying a crane game (paragraph [0052], connecting the crane game 100 to the network 1338 enables remote parties, such as administrators, operators, service technicians, and/or other users, to administer, monitor or otherwise communicate with the crane game 100), the online crane game apparatus comprising: a body accommodated therein with prizes (paragraph [0026], the crane game 100 also includes a cabinet 128 that holds a plurality of prizes 102 (e.g., a plurality of stuffed toy animals, capsulated items, jewelry, watches, candy, etc.) that can be viewed through a transparent enclosure 134); a score place configured to be positioned inside the body and vertically formed with an opening such that a prize released from a location above the opening passes through the opening and falls onto a bottom of the body (paragraph [0035], Fig. 5C illustrates the prize selecting device 101 after it has grasped the toy 502b. In block 218, the prize selecting device 101 automatically returns to the position above the chute 116. In block 220, the claw 110 of the prize selecting device 101 opens to release the toy 502b into the chute 116, where it can be retrieved by the player via the access door 118); a crane provided at an upper portion of the body to pick up the prize and move the prize to the score place (paragraph [0027], the prize selecting device 101 includes a claw 110 for picking up one or more of the prizes 102. The player's movement of the joystick 120 in a given direction causes the prize selecting device 101 to move in a corresponding direction); a camera for photographing an inside of the body to generate a game play image (paragraph [0028], in one aspect of this embodiment, the crane game 100 also includes a first video camera 130 carried by the prize selecting device 101, and a second video camera 132 located on the exterior of the cabinet 128. The video screen 104 and the first and second video cameras 130, 132 can be operably connected to the machine controller 140); a screen unit provided on at least one surface of the body (paragraph [0026], Fig. 1, is a partially schematic isometric view of a crane game 100 having display devices configured in accordance with an embodiment of the invention. In this embodiment, the display devices include a video screen 104); a communication unit for communicating with an outside of the online crane game apparatus by applying an adaptive streaming mode (paragraph [0030], machine controller 140 can also be connected to a network, such as the Internet, intranet, local area network (LAN), wide area network (WAN), or other network, via a wired or wireless connection. The machine controller 140 and its interactions with the other components of the crane game 100 are discussed in more detail below with reference to, e.g., Fig. 13); and a control unit configured to, based on selection by a user, control the communication unit to synthesize an area corresponding to the screen unit in the game play image with any one of a background video or image, an interruption video, a guide video, a prize information image corresponding to the prize acquired by a user, and an image corresponding to a movement of the crane, and an image corresponding to a game grade and a game play status of the user and transmit the synthesized image to the outside (paragraph [0028], paragraph [0030], the machine controller 140 can control the functions of the components (e.g., the prize selecting device 101, the joystick 120, the first and second video cameras 130, 132, the video screen 104, the monetary input devices 106 and 108, the electronic combination lock 124, and the printer 126) to which it is operably connected, for example, when the player is attempting to obtain one of the prizes 102 with the prize selecting device 101, the first video camera 130 can record images and/or video that can be displayed on the video screen 104 to provide the player with a top-down or "bomber-cam" view of the prizes 102. These images and/or video can thus assist the player in winning one or more prizes 102. Similarly, the second video camera 132 can record images and/or video of the player and surroundings during game play, thus providing a "player-cam" view during game play. Showing images and/or video from the first and second video cameras 130, 132 on the video screen 104 can enhance enjoyment of the crane game 100, thereby encouraging repeat play).
However, Peck does not specifically disclose a sensor unit installed at the score place to detect whether the prize passes through the score place; the screen unit having a color single- colored background configured to be used for synthesizing images by using a chroma-key technique; or that the synthesizing is performed by using the chroma- key technique.
Yamagishi discloses an amusement device (Abstract, 1:10-41) which includes a score place (1:48-60, a game machine including…a chute section for passing the prize in a path leading to the taking-out port of the prize). Yamagishi further discloses a sensor unit installed at the score place to detect whether the prize passes through the score place (1:61 – 2:10, a second aspect of the prize management system according to the first aspect, wherein the detection section is an RF tag, and the reading section is a reader circuit for reading an RF antenna provided in the chute section and a signal of the RF antenna. According to the first aspect, when the player operates from the outside of the case, selects his/her favorite prize, and takes out the selected prize from the taking-out port, the prize passes through the chute section. The reading section can read with non-contact the detection section of the prize passing through the chute section).
Verfaillie discloses a screen unit having a color single- colored background configured to be used for synthesizing images by using a chroma-key technique (6:8-35,  Image capture components 128 may, for example, capture and composite rendered images 230 and display item 240 using a layout definition, for example using chroma key compositing or another compositing technique to render transparency, the examiner interprets chroma-key to inherently require a single color background display in order to synthesize images) and that synthesizing is performed by using the chroma- key technique (6:36 – 7:3, Image capture components 128 may, for example, capture and composite rendered images 230 and display item 240 using a layout definition, for example using chroma key compositing or another compositing technique to render transparency).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the chute sensor as taught by Yamagishi and the chroma-key technique taught by Verfaillie into the game system as taught by Peck in order to increase player enjoyment, thereby encouraging repeat play of the skill crane game (Peck, paragraph [0009])
Regarding claim 2: Peck disclose that which is discussed above. Peck further discloses that the background video or image is received from the outside (paragraph [0009], paragraph [0028], the second video camera can record images and/or video of the player that can also be displayed on the display device, similarly, the second video camera 132 can record images and/or video of the player and surroundings during game play, thus providing a "player-cam" view during game play. Showing images and/or video from the first and second video cameras 130, 132 on the video screen 104 can enhance enjoyment of the crane game 100, thereby encouraging repeat play).
Regarding claim 3: Peck disclose that which is discussed above. Peck further discloses that he prize includes a coupon exchangeable for a product related to the the bar code component 1332 can be operably coupled to a bar code reader 1344. The bar code component 1332 can generate bar codes to be printed by the printer 126 or displayed on the video screen 104. Bar codes can include conventional bar codes (e.g., those representing UPC symbols) as well as other methods of encoding information (e.g., PDF417 or other 2D bar codes). For example, as a promotion, the printer 126 can print out bar codes representing prizes, such as a free or reduced-price game or prize or other discounts).

Allowable Subject Matter
Claim 4 (and claims 5-8 as being dependent on claim 4) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/28/2021, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Jason Pinheiro/            Examiner, Art Unit 3715

/KANG HU/            Supervisory Patent Examiner, Art Unit 3715